DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Fig 1-4, Claims 1-11 in the reply filed on 19 April 2021 is acknowledged.
Claims 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 April 2021.

Claim Objections
Claim 8 objected to because of the following informalities: the line “attachment point if configured” is suggested to recite “attachment point is configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of strap assemblies" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The parent claim introduces “at least one strap assembly” which is inclusive of the system having a system of straps while the plurality of straps requires at least two 
Claim 3 is rejected as being dependent on a rejected claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ferragamo (US 1399606) in view of Broens (US 2011/0185506).
With respect to claim 1, Ferragamo discloses A surgical boot system (Fig 1, surgical appliance), comprising: [a] rigid shell having a proximal portion and a distal portion (Fig 1, col 3 ln 30-35, col 3 ln 55-60, shell is board 13 and bar 22 detailed to be rigid, proximal portion interpreted to be by the user’s ankle, distal portion interpreted to be by the user’s sole); a soft liner attached to the rigid shell (Fig 1, liner 14, shown attached to the shell detailed to be rubber or leather, and to have a pad 19 both interpreted to be soft), extending along at least one of the proximal portion and the distal portion (Fig 1, liner 14 shown to extend across the proximal portion/user ankle); at least one strap assembly extending around the rigid shell (Fig 1, strap is buckle system 16 with shield 17); a load transmission hoop (Fig 2, hoop 5) connected to and extending around the distal portion of the rigid shell (Fig 2, hoop 5 shown around the heel/distal portion and connected via screws 23); an attachment point connected to the load transmission hoop (Fig 2, attachment point 7); and wherein the rigid shell is pivotable about the attachment point (col 3 ln 10-20, ring 7 swivels and thus pivots, would also pivot at connector hook of bar 8).  
Ferragamo is silent on the rigid shell is an L-shaped rigid shell.
Broens teaches an analogous lower limb support having a rigid shell 40 that is an L-shaped shell (Fig 7).

With respect to claim 2, Ferragamo/Broens discloses The system of claim 1, wherein each of the plurality of strap assemblies comprises a strap having a strap pad connected thereto (Ferragamo Fig 1, strap 16/17 with pad 18).  
With respect to claim 3, Ferragamo/Broens discloses The system of claim 2, wherein each strap has an adjustment mechanism configured to tension the respective strap assembly around the rigid shell (Ferragamo Fig 1, strap 16/17 with buckles 16 being an example of an adjustment mechanism).  
With respect to claim 4, Ferragamo/Broens discloses The system of claim 1.
Ferragamo/Broens as it is currently combined is silent on wherein the attachment point is a sphere connected to the load transmission hoop by a shaft.  
	Broens further teaches an analogous limb support 40 and attachment portion 36 wherein the attachment point is a sphere (Fig 7) connected to the load transmission hoop by a shaft (Fig 7, shaft show connecting sphere 36 to support 40).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment point of Ferragamo/Broens to be a ball joint as taught by Broens to allow for numerous attachment and adjusting possibilities (Broens [0012]).
With respect to claim 5, Ferragamo/Broens discloses The system of claim 1, wherein the load transmission hoop is rectangular or D- shaped (Ferragamo Fig 2, loop 5 is shown to be rectangular as the three sides shown resemble a rectangle).  
With respect to claim 6, Ferragamo/Broens discloses The system of claim 1, further comprising one or more connectors attaching the load transmission hoop to the distal portion of the rigid shell (Ferragamo Fig 2, screw hooks 23 are an example of a connector).  
With respect to claim 7, Ferragamo/Broens discloses The system of claim 1, wherein the soft liner is removably attached to the rigid shell Ferragamo col 3 ln 45-50, padded surfaces 19 may be removed).  
With respect to claim 8, Ferragamo/Broens discloses The system of claim 1, wherein the attachment point (Ferragamo attachment point 7) if configured to interface with a hip distractor apparatus .

Claims 1, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Broesel (US 2757058) in view of Ford (US 3982742).
With respect to claim 1, Broesel discloses A surgical boot system (Fig 1, surgical appliance), comprising: an L shaped rigid shell having a proximal portion and a distal portion (Fig 1, rigid L shaped shell with proximal portion 4 and distal portion 11, rigid: col 1 ln 55-60 and col 2 ln 55-60); a soft liner attached to the rigid shell (Fig 1, soft liner 6, col 2 ln 50-55), extending along at least one of the proximal portion and the distal portion (Fig 1, liner 6 shown to extend across the proximal portion); at least one strap assembly extending around the rigid shell (Fig 1, strap assembly 8); a load transmission [member] (Fig 2, load hoop 2, interpreted as a hoop as it is elongated and curved) connected to the distal portion of the rigid shell (Fig 1, extends from below to above the distal portion, and indirectly attached to the distal portion 11); an attachment point connected to the load transmission hoop (Fig 2, attachment point 3); and wherein the rigid shell is pivotable about the attachment point (col 2 ln 40-45, attachment point is a universal joint 3 that allows pivoting).  
Broesel is silent on a load transmission hoop connected to and extending around the distal portion of the rigid shell.
Ford teaches an analogous lower limb support having a restraint 18, with a proximal strap 19 and distal strap 20, and a load hoop that is connected to and extending around (Fig 1, from beneath to above, thus around, and can be adjusted) the distal portion 20 (Fig 2) as well as the proximal portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the load bearing member of Broesel to be hooped shaped as taught by Ford in order to allow for increased user comfort (Ford col 1 ln 55-60).
With respect to claim 10, Broesel/Ford discloses The system of claim 1, wherein at least one of the distal portion of the shell or the proximal portion of the shell is substantially u-shaped and extends along a longitudinal axis (Broesel Fig 2, proximal portion 4 shown substantially U-shaped in the cross section and extends along a longitudinal axis).  
With respect to claim 11, Broesel/Ford discloses The system of claim 1, wherein the distal portion of the shell extends along a first longitudinal axis (Broesel Annotated Fig 1) and the proximal portion extends along a second and different longitudinal axis (Broesel Annotated Fig 1).

    PNG
    media_image1.png
    464
    1024
    media_image1.png
    Greyscale

Annotated Fig 1, Broesel

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Broesel/Ford as applied to claim 1 above, and further in view of Chang et al (US 2008/0294083).
With respect to claim 9, Broesel/Ford discloses The system of claim 1, wherein the proximal portion of the shell is configured to cover only an anterior of a leg (Broesel Fig 2, proximal portion 4 covers and anterior of the leg).  
	Broesel/Ford is silent on and the distal portion of the shell is configured to cover only a dorsal surface of a foot of a patient when in use.  
	Chang et al teaches an analogous lower limb support and brace 100 with a proximal portion 112 configured to cover only an anterior of a leg ([0077], Fig 4A, Fig 4B) and the distal portion 124 of the shell is configured to cover only a dorsal surface of a foot of a patient when in use ([0083], Fig 4B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal portion of Broesel/Ford to be only on the dorsal surface of the foot .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bentley II US 20050178393 and Cole US 2817333 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786